Citation Nr: 0305884	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
femur fracture with arthritis of the knee, status-post total 
knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran had periods of active service from June 1946 to 
June 1947, October 1947 to September 1950, and from October 
1950 to October 1956.  

This matter before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request for a 
compensable evaluation for his right knee disability.  During 
the course of this appeal, however, the RO granted an 
increased rating to 30 percent.  The veteran has continued 
his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent a total right knee replacement in 
September 1995.  He had malunion of the femur with a marked 
knee disability prior to that time.

3.  Following the veteran's recovery from the September 1995 
total right knee replacement, he has experienced minimal 
limitation of motion in the right knee as well as pain and 
easy fatigability with use of the right knee.


CONCLUSION OF LAW

Criteria for a disability rating higher than 30 percent for 
residuals of a fractured right femur with arthritis, status-
post total knee replacement, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5055 and 5255 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in detail in a supplemental statement of the case 
dated in June 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibility of the parties 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
February 1996, before the Board in December 2002, and has 
actively participated in the development of his claim on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Particularly in a case 
such as this one where the claim has been pending for over 
eight years, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  It is 
important to note that the veteran was granted a 100 percent 
disability rating for the thirteen months following his total 
knee replacement as a period of recovery and convalescence.  
The discussion below concerning the veteran's request for a 
higher rating will not address that thirteen month period of 
time as the veteran has not disputed the assignment of that 
rating, but will only speak to the appropriate rating for his 
right knee disability at all other times since he requested 
an increased rating in September 1994.

The veteran's right knee disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5255, as he fractured his right femur during service and 
developed a right knee disability as a result of the malunion 
of the femur.  Diagnostic Code 5255 allows for the assignment 
of an 80 percent rating when there is evidence of a fracture 
of the femur shaft or anatomical neck with nonunion and loose 
motion; a 60 percent evaluation is assigned when there is 
nonunion without loose motion when weight-bearing is 
preserved with the aid of a brace, or when there is evidence 
of a fracture of the surgical neck of the femur with false 
joint.  A 30 percent evaluation is assigned when there is 
evidence of malunion of the femur with marked knee or hip 
disability; a 20 percent evaluation is assigned when there is 
malunion of the femur with moderate knee or hip disability.

Subsequent to the veteran's total knee replacement in 
September 1995, he has been evaluated using the criteria of 
38 C.F.R. Section 4.71a, Diagnostic Code 5055.  When there is 
evidence of a prosthetic replacement of the knee joint, a 100 
percent evaluation is assigned for the one year following 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned thereafter when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Lesser evaluations may be assigned 
using the criteria of Diagnostic Codes 5256, 5261, or 5262, 
when there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion; 30 percent is the 
minimal rating to be assigned for the prosthetic replacement 
of a knee.  Diagnostic Code 5256 allows for the assignment of 
disability evaluations in excess of 30 percent when there is 
evidence of ankylosis of the knee, Diagnostic Code 5261 
allows for the assignment of a disability evaluation in 
excess of 30 percent when extension of the knee is limited to 
30 degrees, and Diagnostic Code 5262 allows for the 
assignment of a disability evaluation in excess of 30 percent 
when there is evidence of nonunion of the tibia and fibula 
with loose motion.

Additionally, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain and easy fatigability have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence of record shows that the veteran had varus 
deformity of the right knee with limited range of motion at 
the time he requested an increase in disability rating in 
September 1994.  Treatment notes show that he had experienced 
right knee pain for over twenty years.  Degenerative joint 
disease of the right knee was diagnosed.

In September 1995, the veteran had a total right knee 
replacement.  His recovery was uneventful and in December 
1995, it was noted that he was doing well and walking without 
any discomfort.  The veteran's orthopedic surgeon reported 
that the veteran had experienced excellent results from the 
surgery.  There is no evidence of treatment on a regular 
basis following the veteran's period of recovery.

In November 1996, the veteran underwent VA examination and 
complained of only periodic discomfort in the right knee and 
difficulty walking long distances.  His gait was normal and 
the right knee showed good stability.  He had a well-healed 
scar on the anterior aspect of the knee, there was minimal 
muscle wasting of the right quadriceps, and the veteran had a 
range of motion in the right knee from 0 to 120 degrees.  X-
rays showed that the prosthetic was intact and there was no 
sign of stress fracture or osteomyelitis.  The examiner 
opined that the veteran had only minimal residuals in the 
right knee and lower extremity.

In 1996, the veteran fell and injured his right hip.  He 
underwent a total hip replacement in January 1997.  His 
treatment records for this procedure and recovery reflect 
only minimal complaints regarding the right knee.  Again, 
there is no evidence of the need for continued treatment of 
the right knee.

The veteran underwent VA examination in December 1997.  He 
had a range of motion in the right knee from 0 to 110 degrees 
and slight bulk in the right knee with the circumference of 
that knee measuring one-half inch larger than the left knee.  
There was no evidence of soft tissue swelling, redness or 
increased heat around the knee joint, and the deep tendon 
reflexes were +1 bilaterally.  X-rays showed that the right 
knee prosthesis appeared satisfactory without any appreciable 
loosening.  The old, healed fracture of the femur was noted 
to be mid-shaft with considerable angulation.

In June 2001, the veteran underwent a third VA examination 
and complained of some knee pain that was burning in nature 
and limited all of his activities.  The surgical scar on the 
right knee was well-healed with no underlying tissue loss, 
disfigurement, tenderness, keloid formation, or limitation of 
function.  The veteran's gait was abnormal in that he limped 
on the right lower extremity, used a cane, and appeared to 
have pain with weight-bearing on the right lower extremity.  
As such, the examiner opined that the veteran had limited 
function with respect to standing and walking.  Upon 
examination of the right knee, the veteran had a full range 
of motion from 0 to 140 degrees with no evidence of pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness in the right knee 
and the examiner found no constitutional signs of arthritis.  
X-rays showed evidence of a total right knee replacement and 
the examiner diagnosed status-post right knee replacement.

The veteran appeared before the Board in December 2002 and 
testified that he had worked very hard to get the motion back 
in his right knee following the 1995 total knee replacement 
surgery and that he continued to perform physical therapy 
exercises at home.  He described his current pain as a 
feeling of pressure in the knee and stated that he 
experienced pain with walking.  The veteran testified that he 
did not require treatment for his right knee, but took anti-
inflammatory medication on a daily basis.  He stated that he 
used a cane on a regular basis because his knee fatigued 
easily and caused him to limp.  The veteran testified that 
his knee was painful at night and with activities, but that 
his pain was significantly relieved by the total knee 
replacement.

Given the evidence as outlined above, the Board finds that 
the 30 percent evaluation assigned using the criteria of 
Diagnostic Code 5255 for the period prior to the veteran's 
total knee replacement is appropriate as there was evidence 
of malunion of the femur and marked disability of the knee.  
There was no evidence of nonunion of the femur or of a 
fracture of the surgical neck of the femur to allow for the 
assignment of a higher evaluation under Diagnostic Code 5255.  
Additionally, there was no evidence of ankylosis, limitation 
of extension to 30 degrees, or of nonunion of the tibia and 
fibula to allow for a higher evaluation using the various 
other diagnostic codes available for rating knee 
disabilities.

It is important to note that prior to the veteran's total 
knee replacement, he was diagnosed as having degenerative 
joint disease of the knee.  Using the criteria of Diagnostic 
Code 5003, however, would not allow for the assignment of a 
disability evaluation higher than 30 percent either because 
there is no evidence of limitation of extension to 30 
degrees; the highest evaluation for limitation of flexion is 
30 percent.  Additionally, because there is no evidence of 
additional disability, a separate rating for arthritis is not 
appropriate for assignment.

As for the period subsequent to the veteran's total knee 
replacement, the Board also finds that the 30 percent rating 
currently assigned is appropriate.  The evidence shows that 
the veteran has experienced minimal limitation of motion in 
the right knee over the years since his surgery with 0 to 110 
degrees being the most limiting measurement.  Using the 
criteria of Diagnostic Code 5260, this is a noncompensable 
limitation.  Although the veteran has complaints of 
limitation of his activities and the need to use a cane for 
ambulation, there is no medical evidence to support a finding 
of chronic residuals consisting of severe painful motion or 
weakness as is required for a rating of 60 percent under 
Diagnostic Code 5055.  Thus, the Board finds that a schedular 
rating higher than 30 percent is not supported in the 
evidence.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected right femur and knee 
disability, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his right femur and knee disability 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by knee pain and easy fatigability would 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran over the course of this appeal and his request 
for higher evaluations must be denied.


ORDER

A disability rating higher than 30 percent for the residuals 
of a right femur fracture with arthritis, status-post total 
knee replacement, is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

